NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       OCT 31 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

IKEMEFULA CHARLES IBEABUCHI,                    No. 18-16309
AKA Charles Ikemefula Ibeabuchi,
                                                D.C. No. 2:17-cv-04577-JAT-JZB
                Plaintiff-Appellant,

 v.                                             MEMORANDUM*

BANICKI, Officer/ Sheriff’s Deputy B3339
(Unit 4E) at 4th Avenue Jail; VAIL, Jail
Commander/ Supervisor A8985 at 4th
Avenue Jail,

                Defendants-Appellees.

                   Appeal from the United States District Court
                            for the District of Arizona
                   James A. Teilborg, District Judge, Presiding

                           Submitted October 22, 2018**

Before:      SILVERMAN, GRABER, and GOULD, Circuit Judges.

      Arizona state prisoner Ikemefula Charles Ibeabuchi, AKA Charles

Ikemefula Ibeabuchi, appeals pro se from the district court’s judgment dismissing



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
his 42 U.S.C. § 1983 action alleging various constitutional violations. We have

jurisdiction under 28 U.S.C. § 1291. We review de novo a dismissal under 28

U.S.C. § 1915A. Wilhelm v. Rotman, 680 F.3d 1113, 1118 (9th Cir. 2012). We

affirm.

      The district court properly dismissed Ibeabuchi’s action because Ibeabuchi

failed to allege facts sufficient to state a plausible claim for relief. See Hebbe v.

Pliler, 627 F.3d 338, 341-42 (9th Cir. 2010) (although pro se pleadings are to be

construed liberally, a plaintiff must present factual allegations sufficient to state a

plausible claim for relief); see also Lopez v. Dep’t of Health Servs., 939 F.2d 881,

883 (9th Cir. 1991) (setting forth elements of a § 1983 claim).

      We do not consider documents not presented to the district court. See

United States v. Elias, 921 F.2d 870, 874 (9th Cir. 1990) (“Documents or facts not

presented to the district court are not part of the record on appeal.”).

      AFFIRMED.




                                           2                                     18-16309